Title: From Thomas Jefferson to Albert Gallatin, 24 January 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Th:J. to  mr Gallatin. 
                  Jan. 24. 1804.
               
               Mr. Harvie concludes not to go to Richmond. I think it would be best for you to write to Baltimore & N. York for information of every vessel in port, and to sail soon, & on what day, for any port on the Western coast of the Continent of Europe. this being known we can take our choice, and, without any previous engagement of passage, mr Harvie can arrive at Baltimore or N. York 24. hours before the departure of the vessel chosen, & engage his passage. N. York seems the port at which he would be soonest disengaged from British enterprize here; and the ports of Europe South of the channel those where he would be least likely to fall in with them on the European coast; the channel being probably full of their cruisers. of this however we have time enough to consider.—I have sent mr Warren’s letter to the Atty Genl for his opinion.
               
                  other Questions to be considered, in the event of a British cruiser falling in with the vessel in which mr Harvie will be.
                  1. shall he throw the papers overboard on his vessel being brought to? or trust to an examination in hopes of liberation.
                  2. if detained, shall he deliver the stock to liberate his vessel? shall he accompany the stock to England? or abandon it & carry to Paris the information of what has happened?
               
            